Field, J.
If the trustees are regarded as the trustees of a public charity, then the case falls within the decision in McDonald v. Massachusetts General Hospital, 120 Mass. 432. There is no evidence of negligence on the part of the trustees as a corporation. There is evidence of negligence on the part of the superintendent, but there is no evidence that he was not a proper person to be appointed superintendent. But we think that this is a hospital maintained by the city, with such aid as may be derived from donations, and the sums received from paying patients; and that the trustees are in a sense managing agents only in maintaining the hospital, subject to the laws and to the ordinances of the city. The donations, if any are ever made, must be used according to the terms of the gift. The money appropriated by the city of Boston must be used according to the terms of the appropriation. The sums received from paying patients are by the ordinance to “be credited to the account of the hospital,” and are, as stated in the exceptions, “ used in the support of the hospital.” All the funds are used for the purpose of maintaining the hospital in accordance with the St. of 1858, c. 113. The corporation of the Trustees of the City Hospital of the city of Boston has in fact no property. The St. of 1858, c. 113, is a special, and not a general statute, and it is permissive, and not imperative; but these distinctions would not render the city liable for negligence in the management of the hospital, as has been shown in Tindley v. Salem, 137 Mass. 171. The trustees are a body created for the performance of a duty, which, under the authority of the statute, *18the city of Boston has assumed for the benefit of the public, and from the performance of which no profit or advantage is derived either by the trustees or the city. The trustees as a corporation are no more liable for the negligence of their officers and agents than the city would be. The case is governed by the principles declared in Hill v. Boston, 122 Mass. 344.

Exceptions overruled.